This is an appeal from an order of the district court of Erath county dissolving a temporary injunction which prohibited the trustees of the Sunday Creek school district of Erath county from purchasing certain land for schoolhouse site and from purchasing lumber, etc., for erecting a house thereon and enjoining Maud Cunningham, as county superintendent, from approving vouchers, etc., for said purchases —
"until such times as the plaintiffs in the petition may have their appeal from the action of the trustees herein named to the State Superintendent of Public Instruction and of the State Board of Education of this state."
The order granted all the relief asked for by appellants by their original petition. The appellees made a motion to dissolve upon the grounds that the appellants had appealed as provided in the original order up to the State *Page 223 
Superintendent, and that the action of the trustees had been sustained, etc., and final order dissolving the writ recites that —
"The parties appeared in person and by attorneys, and the motion to dismiss and dissolve and the evidence thereon being heard, the injunction heretofore issued * * * is hereby dissolved."
The appellants having had their writ for the time prayed for and granted, the trial court did not err in dissolving the writ.
Affirmed.